       Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- x
 LEK SECURITIES CORPORATION and                                                     :
 ROX SYSTEMS, INC.                                                                      Case No.: 19-CV-02142
                                                                                    :
                                                                                        (RMB/BCM)
                                                                 Plaintiffs,        :
                                                                                    :

                       - against –                                                  :
                                                                                    :

 NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :
 HOLDING, LLC d/b/a VOLANT TRADING, VOLANT :
 TRADING, LLC, VOLANT LIQUIDITY, LLC, AND
 VOLANT EXECUTION, LLC                     :

                                                                Defendants. :
                                                                                    :
 ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ x



    STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
     VACATING TEMPORARY RESTRAINING ORDER AND RELEASING BOND

          WHEREAS, on March 8, 2019, Plaintiffs Lek Securities Corporation and ROX Systems,

Inc. (collectively, “Plaintiffs”), commenced this action by filing a complaint and seeking a

temporary restraining order; and

          WHEREAS, this Court granted Plaintiffs’ motion for a temporary restraining order on

March 8, 2019 continuing until March 14, 2019 and requiring Plaintiffs to post a bond in the

amount of $10,000 (ECF No. 4); and

          WHEREAS, Plaintiff Lek Securities Corporation paid $10,000 to the Clerk of the Court of

the Southern District of New York (“Clerk of the Court”) on March 11, 2019 pursuant to the

Court’s order (Cashier’s Office Registry Deposit, March 11, 2019); and




                                                                   1
     Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 2 of 3



        WHEREAS, the Court continued the restraining order on March 14, 2019 until April 1,

2019 (ECF No. 29); and

        WHEREAS, the Court continued the restraining order during an on-the-record hearing on

April 1, 2019 until further Order of the Court (Minute Entry, April 1, 2019); and

        WHEREAS, by Order dated April 9, 2019, (ECF No. 57) the Court increased the bond

required from Plaintiffs to a total of $500,000; and

        WHEREAS, Plaintiffs filed a $490,000 bond pursuant to the Court’s direction (ECF No.

63); and

        WHEREAS, Defendants Volant Holdings, LLC d/b/a Volant Trading, Volant Trading,

LLC, Volant Liquidity, LLC, and Volant Execution, LLC (together, the “Volant Defendants”),

Nicolas Louis, Jonathan Fowler, and Plaintiffs have resolved all issues and claims in the above

action as against all parties; and

        WHEREAS, on account of the settlement, the parties hereby respectfully request that the

Court enter the Proposed Order below VACATING the temporary restraining order (EFC Nos. 4,

29), RELEASING the bond, and directing the Clerk of the Court to RETURN Lek Securities

Corporation’s $10,000 payment to Lek Securities Corporation, One Liberty Plaza, New York, NY

10006 (ECF Nos. 4, 57, 63, Cashier’s Office Registry Deposit, March 11, 2019).

        NOW, THEREFORE, IT IS STIPULATED AND AGREED, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), by and between the parties through their undersigned counsel, that

the above-captioned action is voluntarily dismissed with prejudice as against all defendants.




                                                 2
Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 3 of 3
